BALLARD, District Judge.
I concur with the register, and this opinion is in entire accordance with what has been heretofore repeatedly decided by me. If that is a uniform bankruptcy law, which adopts the exemption laws of the several states just as they exist, though those laws as they exist ■are variant, I cannot see how it can be successfully maintained that it is any the less uniform when it gives a uniform effect to the .state laws, though different from each other in their own inherent form. As the effect given by the bankruptcy law to the state exemption laws is the same in all of the states, the law • is in my opinion uniform in the sense of the constitution. Situated as I am I have not had opportunity to examine the authorities referred to by counsel, or the statute which they interpret; but I am entirely satisfied that under the time construction of the Kentucky statute, and that which has been given it by the court of appeals, the bankrupt is not entitled to a homestead exemption. I do not hold that to entitle a debtor to a homestead exemption he must actually reside on the land in which he claims a homestead at the time of the issual of an execution against him, but I do hold that he must have a dwelling, a home there, which, if he has ever occupied, he has not abandoned, but to which he has a present, purpose to return, or to which, if he has never occupied it, he is proceeding with the intention of occupying. But a homestead cannot, any more than a domicile, be acquired by a mere naked intention. The present purpose to erect at a future time a dwelling-house on land, and to occupy it as a' home, is not sufficient to constitute a homestead in it There must be a dwelling-house on it, which is occupied, or which has been occupied, and which has not been abandoned, or to which at least the debtor, if he has never occupied it, looks as his home. At the time Duerson filed his petition in bankruptcy there was no dwelling-house on the land in which he claims a homestead exemption. He doubtless had a purpose to erect a house on it and to occupy it at some future time, but it was not then his home. His dwelling and home were then elsewhere. The exceptions by the bankrupt to the action of the assignee are overruled. The clerk will forward a copy of this opinion to the register.